EXHIBIT 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the inclusion in this Registration Statement of Sysorex Global Holdings Corp on Form S-1 of our report dated August 12, 2013, with respect to our audits of the consolidated financial statements and related consolidated financial statement of Sysorex Global Holdings Corp as of December 31, 2012 and 2011, and for the years then ended, which report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading“Experts” in such Prospectus. /s/ Marcum llp Marcum llp New York, New York October 9, 2013
